e881 11 52cGM08E87PUESHBPP DeeGHiBARSS8? FiidaDsMBAs2 Pages bebe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE MARTIN HILTI FAMILY TRUST,
Plaintiff,
-againgt-

KNOEDLER GALLERY, LLC, d/b/a KNOEDLER &
ComMPANY, ANN FREEDMAN, MICHAEL ARMAND
HAMMER, 8-31 Ho Lpinos, Inc, GLAFIRA
ROSALES, JOSE CARLOS BERGANTINOS DIAZ, JESUS
ANGEL BERGANTINOS DIAZ, and PE] SHEN QIAN,

Defendants.

 

 

ECF CASE

No. 13 Civ. 0657 (PGG) (HBP)

ORDER AND JOINT
STIPULATION

OF DISMISSAL WITH
PREJUDICE

IT IS HEREBY STIPULATED AND AGREED by and among undersigned

counsel for The Martin Hilti Family Trust, 8-31 Holdings, Inc., Michael Armand

Hammer and Knoedler Gallery, LLC (collectively, the “Stipulating Parties”) that

pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, the above-captioned

action against 8-31 Holdings, Inc., Michael Armand Hammer and Knoedler Gailery, LLC

is voluntarily dismissed with prejudice. Each Stipulating Party shall bear its own costs

and attorneys’ fees.

This Stipulation may be signed by the Stipulating Parties in any number of

counterparts, each of which when so signed shall be an original, but all of which shall

together constitute one and the same instrument. A signed facsimile or electronic copy of

this Stipulation shail be deemed an original,

62425149.4

 

|
|
|
|
|

 
CGaRP LY ASEGVORRST (PRERHBPP DAeGHTBARBSE2 FiHecheMeHb9 PAge@aPb2

Dated: ruly>\, 2019

PRYOR CASHMAN LLP

a

James A. Janowitz
Willian L, Charron

7 Times Square
New York, New York 10036
(212) 421-4100

Attorneys for Plaindff
The Martin Hilti Family Trust

WINSLETT STUDNICKY
McCORMICK & BOMSER LLP

ny: Games Nabe

i
James H. Neal

6 East 39th Street
New York, New York 10016
(646) 583-0765

Attorneys for Defendants 8-31 Holdings,

Jac. and Michael Armand Hammer

SO ORDERED;

lowhe Aart t.

Hon. Paul G. Gardephe
United States District Judge

Pvt an ¥ 70/9

§2425149.3

NORTON ROSE FULBRIGHT US LLP

 

Charles D. Sclmerler

1301 Avenue of the Americas
New York, New York 10019
(212) 348-3000

Attorneys for Defendants Knoedler Gallery,
LLC, & 3) Holdings, Inc. and Michael
Armand Hammer

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

 

BY i athe

Luke Nikas
5t Madison Avenue
New York, Now York 10010
(212) 849-7000

Attorneys for Defendant Knoedler Gallery,
LLC

Pape 2
